Citation Nr: 0515170	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1947 to March 
1957.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).   

This case has previously come before the Board.  In March 
2003, the Board remanded the matter to the agency of original 
jurisdiction for additional development.  The case has been 
returned to the Board for further appellate review.  

The Board notes that in the March 2003 Board remand, the AOJ 
was instructed to determine whether there was a valid notice 
of disagreement in regard to the issue of the evaluation of 
cold injury of the right big toe with arthritis of the right 
foot.  Instead of directly addressing the concern of the 
joint motion, the AOJ assigned a 30 percent evaluation and 
determined that there was a full grant of the benefit sought 
on appeal.  In view of holdings of the Court, it appears that 
the AOJ may have accepted that there was a notice of 
disagreement and by granting the maximum evaluation under the 
appropriate diagnostic code, resolved the issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  Such action is consistent with 38 U.S.C.A. 
§ 7105(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the case in March 2003.  The remand was 
dictated by a joint motion from the United States Court of 
Appeals for Veterans Claims.  The AOJ was instructed to 
specifically consider the applicability of 38 U.S.C.A. 
§ 1154(b).  Nothing in the file reflects consideration of 
38 U.S.C.A. § 1154(b).  

The Board notes that the appellant was examined by a VA 
examiner in October 2003.  The examiner established no 
credentials.  Therefore, the Board is unable to discern if 
the examiner was competent to render a medical opinion.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should comply with the joint 
motion and the prior Remand of the 
Board.  The AOJ should prepare a 
decision and/or supplemental statement 
of the case that clearly addresses the 
provisions of 38 U.S.C.A. § 1154(b).

2.  The AOJ should obtain the 
credentials (M.D., etc) of the examiner 
who conducted the October 2003 VA 
examination.  If the credentials are not 
obtainable or it is determined that the 
examiner was not competent to render an 
opinion, the AOJ should obtain a 
competent opinion.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




